IN THE SUPREME COURT OF THE STATE OF DELAWARE

 SOKOL HOLDINGS, INC.,             §
 THOMAS SINCLAIR, and              §      No. 296, 2017
 BRIAN SAVAGE,                     §
                                   §
     Defendants and Counterclaim §        Court Below—Superior Court
     Plaintiffs Below, Appellants, §      of the State of Delaware
     Cross-Appellees,              §
                                   §      No. N14C-01-217
     v.                            §
                                   §
 MARGOLIS EDELSTEIN,               §
 MARCUS & AUERBACH,                §
 JEROME MARCUS, JONATHAN §
 AUERBACH, and HERBERT             §
 MONDROS,                          §
                                   §
     Plaintiffs and Counterclaim   §
     Defendants Below,             §
     Appellees, Cross-Appellants. §

                         Submitted: May 16, 2018
                          Decided: May 17, 2018
                         Corrected: May 18, 2018

Before VALIHURA, VAUGHN and TRAYNOR, Justices.

                                   ORDER

      This 18th day of May 2018, after careful consideration of the parties’ briefs,

oral argument, and the record on appeal, it appears to the Court that the judgment

of the Superior Court should be affirmed on the basis of and for the reasons stated

in its June 30, 2017 Memorandum Opinion.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court be AFFIRMED.

                               BY THE COURT:

                               /s/ Gary F. Traynor
                               Justice




                                 2